Citation Nr: 1700262	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-13  218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony via videoconference before the undersigned Acting Veterans Law Judge at a February 2013 Board hearing, and a transcript of this hearing has been associated with the record.  This case was previously before the Board and remanded for additional development in August 2014.

Although the appeal previously included a claim for service connection for tinnitus, since service connection for this disability was granted by a rating decision in March 2015, it is no longer a subject for current appellate review.


FINDING OF FACT

The competent medical and other evidence of record indicates that the Veteran's bilateral hearing loss was at least as likely as not caused by acoustic trauma during his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.

The required notice was provided via letter in October 2010, and the VA has provided adequate assistance by obtaining all necessary records and providing the Veteran with appropriate VA examinations to help develop his claim.  As will be discussed in further detail below, the Board is granting the claim for service connection for bilateral hearing loss.  In light of this action, no further discussion of statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection

Service connection is granted if it is shown that the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016). 

Certain chronic diseases, such as organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. § 3.309(a). See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) (2016) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Sensorineural hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a) (2016); see M21-1MR III.iv.4.B.12.a.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



III.  Bilateral Hearing Loss

As an initial matter, the Board notes that the Veteran originally claimed service connection for both bilateral hearing loss and tinnitus.  However, as was noted previously, the Veteran's claim for tinnitus was resolved when the RO granted service connection for the Veteran's tinnitus at the highest compensable level in March 2015.  Thus, that claim is no longer before the Board.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The evidence of record does not demonstrate that the Veteran suffered from a hearing loss disability when his hearing was tested in November 1965 or when his hearing was tested in July 1967 a few months before he left active service.  Both of these tests indicated that the Veteran's hearing was essentially normal at the beginning and near the end of his time in active service.

The absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Here, the Veteran's VA treatment records from August 2010 disclose that the Veteran was diagnosed with "normal to moderately-severe sensorineural hearing loss" at that time.  Subsequent VA examinations from December 2010 and September 2014 provided evidence that the Veteran suffered from a hearing loss disability for VA purposes.  The December 2010 and September 2014 examinations revealed that the Veteran had an auditory threshold at 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater in each ear. Thus, the Veteran has a current bilateral hearing loss disability.  38 C.F.R. § 3.385 (2016).

As to the second element of service connection, the in-service injury or disease, the Board notes that VA has already determined that the Veteran's active service included acoustic trauma sufficient to cause recurrent tinnitus.  The record also contains sufficient evidence that the Veteran's active service exposed him to acoustic trauma.  Moreover, the Veteran's DD-214 lists his MOS as Armor Crewman, and the Veteran also testified extensively at the Board hearing about his activities as a tank gunner and an instructor for other tank gunners during his time in service.

As to the third element of a service connection claim, the nexus between the Veteran's hearing loss disability and the in-service noise exposure, the evidence is mixed.  The Veteran testified that his hearing loss began even while he was in service.  The Veteran is competent to provide testimony to establish the occurrence of medical symptoms.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).  However, the Veteran is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Thus, while the Veteran's statements that he had trouble hearing while he was in active service are both competent and credible, his statements alone are not sufficient to medically attribute his current hearing loss to the acoustic trauma he experienced in service.

The evidence is further complicated because the Veteran's VA treatment records from May and August 2010 indicate that he provided a medical history in which he claimed that his hearing loss did not begin until twenty or thirty years prior to those appointments.  This would provide an approximate onset of his hearing loss in 1980 at the earliest, thirteen years after the Veteran left active service.  However, despite the length of time between when the Veteran reported his hearing loss began and his service ended, the VA doctor who initially diagnosed him with "normal to moderately-severe sensorineural hearing loss" in August 2010 opined that based on his "report of military noise exposure and the configuration of the hearing loss, the hearing loss and tinnitus are at least as likely as not caused by or a result of military noise exposure."

On the other hand, subsequent VA examinations provided negative nexus opinions.  The examiner in December 2010 opined that the Veteran's hearing loss and tinnitus were not caused by or the result of military acoustic trauma.  This examiner was persuaded by the fact that the Veteran had entered and exited service with normal hearing, and attributed the Veteran's hearing loss to the Veteran's recreational noise exposure.  However, there are two aspects of this examiner's opinion that are favorable for the Veteran.  First, the examiner clearly determined that the "type and configuration" of the Veteran's hearing loss was consistent with noise exposure.  Second, this examiner saw the Veteran's tinnitus and hearing loss as associated with one another.

At the September 2014 VA examination, the examiner opined that the Veteran's hearing loss in each ear was less likely than not the result of the Veteran's in-service noise exposure.  Like the examiner in 2010, this examiner was persuaded by the fact that the Veteran's hearing did not seem to deteriorate in service.  In an addendum opinion from February 2015, the examiner explained that noise induced hearing loss was likely to be immediate and irreversible.  However, this examiner also attributed the Veteran's tinnitus to his military noise exposure and noted that tinnitus can occur both with and without hearing loss.

Stated more succinctly, the medical opinions are at variance with each other even when they agree.  The August 2010 opinion provides a link between the Veteran's hearing loss and military noise exposure, a link between the Veteran's tinnitus and his military noise exposure, and an association between the Veteran's hearing loss and tinnitus.  The December 2010 opinion sees the same association between the hearing loss and tinnitus, but found no connection between those conditions and the Veteran's in-service noise exposure.  Meanwhile, the September 2014 opinion found that the Veteran's tinnitus was at least as likely as not connected to the Veteran's in-service noise exposure, but that the Veteran's hearing loss was less likely than not connected to either his in-service noise exposure or his tinnitus.

Faced with this array of medical opinions, taking the Veteran's statements and testimony into account, and noting that VA has already determined that the Veteran's in-service noise exposure has had an effect on the Veteran's hearing in the form of tinnitus, the Board finds that the evidence considered as a whole is sufficient to provide the necessary link to establish a nexus between the Veteran's current hearing loss disability and his in-service noise exposure.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  Thus, while the medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise, and, resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral hearing loss disability should be granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


